Filed 6/24/15 In re Michael Z. CA2/6

                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                          2d Crim. No. B256569
                                                                                  (Super. Ct. No. 2010029230)
     Plaintiff and Respondent,                                                         (Ventura County)

v.

MICHAEL Z.,

     Defendant and Appellant.




                     Michael Z. appeals from a juvenile court order declaring him a ward
of the court and committing him to the Division of Juvenile Facilities (DJF) for a
maximum term of eight years and six months. (Welf. & Inst. Code, § 602 (section
602).) The court based the instant commitment on several sustained section 602
petitions. Appellant contends that the juvenile court abused its discretion because
the evidence is insufficient to support its finding of probable benefit from the
commitment to the DJF; and it unreasonably rejected alternative placements without
giving them sufficient consideration. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
                In August 2010, the Ventura County District Attorney filed a section
602 petition, alleging that appellant committed two assaults by means likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(1)).1 The prosecution
amended the petition to add a charge of brandishing a weapon (§ 417, subd. (a)).
Appellant, then age 13, admitted he brandished a knife. The juvenile court
dismissed the assaults, sustained the petition, and granted him probation.
                Between September 2010 and January 2014, the juvenile court
sustained eight petitions which collectively charged appellant with three, second
degree robberies (§ 211); unlawfully taking or driving a vehicle (Veh. Code,
§ 10851, subd. (a)); second degree burglary (§ 459); vandalism (§ 594, subd.
(b)(2)); petty theft (§ 484, subd. (a)); and escape (Welf. & Inst. Code, § 871, subd.
(d)). While on probation, the court placed appellant on electronic monitoring for
seven terms; he successfully completed only three terms. The court also sustained
three petitions alleging appellant had violated the terms of his probation. Prior to
2014, the court committed appellant to the juvenile justice facility (JJF) on several
occasions for varying time periods.
                In April 2013, after sustaining a petition which charged appellant with
robbery, the juvenile court committed him to JJF for 365 days. In September 2013,
the probation department charged him with violations of probation. Appellant
admitted that he started two fights with other minors in JJF. The probation
department recommended that the court extend appellant's commitment to JJF for
45 days. The prosecution urged the court instead to commit appellant to the DJF
because he had failed to be rehabilitated "at the local level." The court extended
appellant's commitment to JJF for 45 days, after making the following statement:
"Well, where I'm going is I'm not going to commit him to the [DJF] quite yet, but

1
    All statutory references are to the Penal Code unless otherwise stated.

                                            2
[appellant] should be aware that the next time he comes before me with a problem
like this that would be strongly considered. Okay?" Appellant responded by
nodding his head "up-and-down."
              The JJF released appellant on December 14, 2013. Three days later,
he and a fellow gang member attacked a younger student on the school bus, without
apparent provocation. Appellant claimed that the victim had made him feel
"disrespected." Appellant also used marijuana several times in December and
January; failed to report to probation; and did not attend school regularly. The
probation department filed a notice of charged violations of probation in January
and recommended the court add 120 days to his JJF commitment.
              Appellant admitted that he used controlled substances; failed to
cooperate with school officials by attacking a younger student on the school bus;
associated with gang members; and possessed a weapon (a screwdriver) at school.
The juvenile court encouraged the parties to submit whatever evidence they wanted
the court to consider before it selected a disposition. The prosecution recommended
that appellant be committed to the DJF. Appellant's counsel urged the court to
place appellant in a residential treatment facility and submitted a memorandum
proposing three possible facilities. The court asked the probation department to
consider a DJF commitment for appellant. It again recommended an extension of
appellant's JJF commitment. It also advised the court that if he were committed to
the DJF, appellant could "continue his education, obtain varied mental health
services, attend small group counseling, and individual counseling . . ., anger
management classes, undergo substance treatment, and participate in gang and
victim awareness education."
              During disposition proceedings, the juvenile court stated it had
considered the memorandum from appellant's counsel proposing suitable placement
and "every document in [appellant's] court file more than once." The court



                                          3
summarized appellant's criminal history, and the many graduated sanctions it had
provided for his rehabilitation. The court observed that appellant continued to
demonstrate a propensity for violence, and to react to perceived disrespect by
assaulting people. It further noted he used gang slogans while instigating assaults in
JJF. After finding it probable that appellant would benefit from the "reformatory,
educational [opportunities], discipline, and . . . treatment" at DJF, the court
committed him there for a maximum term of eight years, six months.
                                     DISCUSSION
              Appellant contends that the juvenile court abused its discretion by
committing him to the DJF because the evidence is insufficient to support its
finding of probable benefit to him. We disagree.
              "A decision by the juvenile court to commit a minor to the [DJF]
will not be deemed to constitute an abuse of discretion where the evidence
'demonstrate[s] probable benefit to the minor from commitment to the [DJF]
and that less restrictive alternatives would be ineffective or inappropriate. . . .'
[Citation.]" (In re Pedro M. (2000) 81 Cal.App.4th 550, 555-556, disapproved
on another ground by People v. Gonzales (2013) 56 Cal.4th 353, 375, fn. 6.)
"'We must indulge all reasonable inferences to support the decision of the juvenile
court and will not disturb its findings when there is substantial evidence to support
them. . . .'" (In re Carl N. (2008) 160 Cal.App.4th 423, 432.)
              "A DJF commitment is not necessarily contrary to a minor's welfare,"
as it "has many rehabilitative programs that can benefit delinquent wards." (In re
Greg F. (2012) 55 Cal.4th 393, 417.) Some minors "may be best served by the
structured institutional environment and special programs available only at the
DJF." (Ibid.) In determining the best interests of a minor, the juvenile court "must
look at the totality of the child's circumstances." (Ibid.)




                                            4
              Citing In re Teofilio A. (1989) 210 Cal.App.3d 571, appellant
contends that the juvenile court erred by focusing on public safety rather than less
restrictive alternatives which would benefit him. Teofilio A. is unavailing. Teofilio
lacked a prior criminal record, and the court had relied upon unsupported statements
in the probation report which suggested that Teofilio's criminal acts were
sophisticated. In addition, the record lacked any evidence that the court had
imposed less restrictive dispositions prior to committing Teofilio to the California
Youth Authority (CYA, which is now called DJF). In contrast, appellant committed
multiple crimes and received many opportunities to reform before the court
committed him to the DJF. Appellant also demonstrated that he needed a more
structured setting to reform. For example, appellant was on probation in 2010,
when he attacked a pizza delivery man and stole his car. In 2013, appellant assisted
a friend who approached an unaccompanied man at night, displayed a knife, and
robbed him of his cell phone. The court sent him to JJF again, although the
prosecution had urged the court to commit him to DJF. Within three days of his
subsequent release from JJF, appellant and a fellow gang member assaulted a
younger minor on the school bus.
              In arguing that the juvenile court abused its discretion by ordering his
commitment to DJF, appellant stresses that the probation department did not
recommend a DJF commitment. The probation department did, however, advise the
court that appellant could participate in a variety of programs in DJF, including
anger management classes and substance abuse treatment. After examining "all the
relevant circumstances," the court found appellant would "be best served by the
structured institutional environment and special programs available [at DJF]." (In
re Greg F., supra, 55 Cal.4th at p. 417.) Substantial evidence supports that finding.
              The record belies appellant's related claim that the court did not give
any serious consideration to the residential programs described in counsel's



                                          5
memorandum or the probation department's JJF recommendation. The court
expressly indicated it had considered such alternatives.
                                   DISPOSITION
              The judgment (order committing appellant to DJF) is affirmed.
              NOT TO BE PUBLISHED.



                                          PERREN, J.


We concur:


              GILBERT, P. J.



              YEGAN, J.




                                          6
                               David R. Worley, Judge

                          Superior Court County of Ventura
                         ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief Deputy,
William Quest, Senior Deputy Public Defender, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Zee Rodriguez, Deputy Attorneys General, for Plaintiff and Respondent.